Settle, J.
This indictment charging the defendants with the offense of injuring a public school house, was before this *238Court on a former occasion, and is reported in 66 N. C. Rep. 634,
The School Committee v. Kesler, 67 N. C. Rep. 443, was a civil action to recover damages for the injuries complained of 'vin this indictment.
A reference to those cases renders it unnecessary to state the facts, or to do more than briefly notice the points made upon the argument made at this term.
We think the rulings of his Honor, on all the points presented, were fully as favorable to the defendants as they could ask.
Passing by the objection to the evidence, which we think was clearly competent, his Honor instructed the jury that u if they believed that the defendants honestly were of the belief that the house was the property of Kesler, and he had the right to give it to them, they were not guilty; but if they did the acts complained of, willing to run the risk of a suit, or careless whether they had a right or not, that would not protect them, and they would be guilty; or if they did the acts solely relying upon the promise of Kesler to protect them, they would be guilty.”
The jury found them guilty, and we think, upon the evidence which is reported and made a part of the ease for this Court, that they were well warranted in so doing.
The evidence shows that they had discussed the danger of a prosecution, and that Roseman said, while tearing down the chimney, that Tobias Kesler “ would stand between him and danger,” and when the colored man, who was with him, said he would not do anything if he was to get into trouble, Rose-man replied that “ he would stand between him and trouble.”
It is evident, as the jury found, that they were taking the risk of violating the law, relying upon the indemnity given by Tobias Kesler to stand between them and danger.
Let it be certified that there is no error.
Per CuriaM. Judgment affirmed.